323 U.S. 708
65 S. Ct. 564
89 L. Ed. 570
Harry BRIDGES, petitioner,v.I. F. WIXON, as District Director, Immigration and  Naturalization Service, etc.
No. 788.
Supreme Court of the United States
January 29, 1945

Messrs. Lee Pressman, Richard Gladstein, Henry Cohen, and Mrs. Carol King, for petitioner.
Solicitor General Fahy, Assistant Attorney General Tom C. Clark, and Messrs. Chester T. Lane, Robert S. Erdahl, and Leon Ulman, for respondent.


1
Petition for writ of certiorari to the Circuit Court of Appeals for the Ninth Circuit.


2
Granted.


3
The motion of the Communist Political Association for leave to intervene is denied.


4
Mr. Justice JACKSON took no part in the consideration or decision of these applications.